      Case: 3:20-cv-01076-JJH Doc #: 9-1 Filed: 06/01/20 1 of 1. PageID #: 65




               Nintendo of America Inc. v. Tom Dilts, Jr. et al., 3:20-cv-01076
                      Nintendo of America Inc.’s AO 121 – Exhibit A


        This is currently not an action for copyright infringement under 17 U.S.C. §§
501. Rather, this is an action for trafficking in devices that circumvent technological measures
regarding access controls, pursuant to 17 U.S.C. § 1201(a)(2), and regarding copy controls,
pursuant to 17 U.S.C. § 1201(b)(1). As such, while this litigation pertains to the circumvention
of technological measures of access and copy controls in Plaintiff’s operating system and games
generally, there are no specific registered copyrights to list on the form.
